Filed 8/1/13 P. v. Babin CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR




      THE PEOPLE,                                                    B245510

             Plaintiff and Respondent,                               (Los Angeles County
                                                                     Super. Ct. No. NA093282)
        v.

     JOSEPH BABIN,

             Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County.
Arthur Jean, Jr., Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director and
James A. Uyeda, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Respondent.
      Appellant Joseph Babin was convicted of receiving stolen property. His
court-appointed counsel has filed an opening brief raising no issues. Following our
independent examination of the entire record pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende), we conclude that no arguable issues exist, and affirm.


                 RELEVANT PROCEDURAL BACKGROUND
      On November 28, 2012, an amended information was filed, charging
appellant in count one with first degree burglary (Pen. Code, § 459) and in count
two with receiving stolen property (Pen. Code, § 496, subd. (a)).1 Accompanying
each count were allegations that appellant had suffered four felony convictions for
purposes of section 667.5, subdivision (b), and six felony convictions for purposes
of section 1203, subdivision (e)(4). At the prosecutor’s request, count 1 was
dismissed. Appellant pleaded not guilty to count 2 and denied the special
allegations.
      On November 30, 2012, a jury found appellant guilty of receiving stolen
property. After finding the special allegations to be true, the trial court sentenced
appellant to a total term of four years in county jail, comprising the two-year
middle term for receiving stolen property and two one-year enhancements for prior
prison terms (§ 667.5, subd. (b)). This appeal followed.




1     All further statutory citations are to the Penal Code.


                                           2
                                      FACTS
      A. Prosecution Evidence
      In September 2012, Carmen Sayre and her husband lived in a residence on a
property in Long Beach. Her son and his family lived in a separate residence on
the property. The occupants of the property stored items in a garage attached to
Sayre’s residence, including two large black garage bags containing aluminum
cans, Sayre’s V.C.R., and her son’s bicycle. The garage doors were ordinarily
secured with a lock.
      On September 4, 2012, at 8:00 a.m., Sayre checked the garage, and saw that
its doors were locked. At approximately 9:26 a.m., Sayre and her husband heard
noises within the garage. When she looked into the garage through a window, she
saw a man walking out of the garage with the bags containing aluminum cans.
Sayre had given no one permission to remove the bags.
      Sayre returned to her house and made a 911 call. At the request of the 911
operator, Sayre waited in a nearby alley for the police to appear. There, she saw a
man pick up a bicycle in the alley and ride away. According to Sayre, the cyclist
was not the man that she saw in her garage.
      Long Beach Police Department Officer Rudolfo Rodriguez and his partner
responded to the 911 call in a patrol car. Approximately three blocks away from
Sayre, the officers saw appellant, who was riding a bicycle and carrying trash bags.
When appellant noticed the officers, he got off the bicycle, dropped the bags, and
walked away from the officers, who stopped him.
      As Rodriquez began a pat-down search, appellant said, “Man, what’s going
on? That garage was open.” Rodriguez issued Miranda advisements to appellant,
who agreed to speak to the officers. 2 Appellant said that he had been riding his

2     Miranda v. Arizona (1966) 384 U.S. 436.

                                          3
bicycle in an alley when he saw a newer bicycle and a bag of recyclables. He then
took the newer bicycle and the bag. According to Rodriguez, appellant stated that
he knew that it was wrong to do so, but he needed money. When the officers
searched the area near where appellant abandoned the bicycle and the bags, they
found several other items, including Sayre’s V.C.R.


      B. Defense Evidence
       Appellant presented no evidence.


                                  DISCUSSION
      After an examination of the record, appellant’s court-appointed counsel filed
an opening brief raising no issues and requesting this court to review the record
independently pursuant to Wende. In addition, counsel advised appellant of his
right to submit by supplemental brief any contentions or argument he wished the
court to consider. Appellant has neither presented a brief nor identified any
potential issues. Our examination of the entire record establishes that appellant’s
counsel has fully complied with his responsibilities and that no arguable issues
exist. (People v. Wende, supra, 25 Cal.3d at p. 441.)




                                          4
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          MANELLA, J.


We concur:




WILLHITE, Acting P. J.




SUZUKAWA, J.




                                      5